Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The title, abstract, and drawings will be objected for lacking the limitation “rapidly discharging the battery” which is present in all the independent Claims. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “rapidly discharging the battery” and plurality of battery bays (only one shown) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: add “rapid discharge” in some form.
The abstract of the disclosure is objected to because it does not include limitations relating to rapid discharge. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-11, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorham et al (USPN 8928289), hereinafter Gor.
Independent Claim 1, Gor discloses a battery discharging system (Fig. 1) comprising: an external casing housing (device 112) a discharging circuit including a load for rapidly discharging the battery (elements 114, 122, 150, 118, 120, other than the necessary 118, 120, 122 being discharged via circuits with 148); a battery bay secured to said external casing (124, 126, 128); and a controller (148 and/or whichever circuit inherently performs the operations of Figs. 2-4) in said external casing electrically interposing the discharging circuit and the battery bay; said external casing adapted for dissipating excess heat generated within the load (Col 5 L4-19, Col 7 L34-52; describes that there is a heat sink which can be run, where one of ordinary skill in the art understands that a heat sink is an item adapted for dissipating excess heat generated within the device loads, see applicants’ Claim 15 and 20); wherein, when a battery is connected to the battery bay the controller operatively couples the battery to the discharging circuit until the battery is discharged below a predetermined threshold (Figs. 2-4, esp. 2 & 4; Col 1 L28-36, Col 2 L 7-20, Col 4 L59 to Col 6 L 22, Col 7 L11-22, Col 7 L34-52, esp. Col 6 L12-22 & Col 7 L34-52, which describes the discharging of one of batteries 132, 134, and/or 130 which fit into bays 124, 126, 128 performing the discharging function described for primary battery 114, which means it performs the functions of Fig. 2, as one having ordinary skill in the art understands, which means that it is discharged to a threshold power level, which is described as the safe power level, see Col 4 L59 to Col 5 L3 and Col 7 L49-52; examiner notes that the applicant did not claim the batteries in the bay[s] were removeable, so it would be reasonable to interpret battery in bay 114 among this too, as it is in the external housing).
Dependent Claim 3, Gor discloses multiple battery bays connected to the controller (see Fig. 1, which shows 3).
Dependent Claim 4, Gor discloses multiple battery bays are user selectable for discharge operation (Col 5 L20 to Col 6 L12 and Col 6 L41 to Col 7 L12 which describes the user selecting which devices are discharged or charged).
Dependent Claim 6, Gor discloses the controller shares a discharging circuit capable of discharging batteries from a plurality of battery bays (see Fig. 1, 148 has this function).
Dependent Claim 7, Gor discloses a charging circuit controlled by the controller to activate a battery charging function on the battery bay (148, Col 7 L12-33, describes the charging of the batteries of the bays, which person having ordinary skill in the art understands is performed via 148).
Dependent Claim 20, Gor discloses a heat sink for dissipating the excess heat from said discharging circuit (Col 5 L4-19, Col 7 L34-52; describes that there is a heat sink which can be run, where one of ordinary skill in the art understands that a heat sink is an item adapted for dissipating excess heat generated within the device loads).
Independent Claim 8, Gor discloses a battery discharging system (Fig. 1) comprising: a controller (148 and/or whichever circuit inherently performs the operations of Figs. 2-4); a discharge circuit including a load for rapidly discharging the battery (elements 114, 122, 150, 118, 120, other than the necessary 118, 120, 122 being discharged via circuits with 148); a heat sink for cooling said battery discharge circuit (Col 5 L4-19, Col 7 L34-52; describes that there is a heat sink which can be run, where one of ordinary skill in the art understands that a heat sink is an item adapted for dissipating excess heat generated within the device loads); and a plurality of battery bays (124, 126, 128); wherein the controller compares a first charge level from a first battery placed in one of the bays to a threshold charge level and selectively connects the discharge circuit to the battery bay containing the first battery when the charge level is higher than the threshold charge level (Figs. 2-4, esp. 2 & 4; Col 1 L28-36, Col 2 L 7-20, Col 4 L59 to Col 6 L 22, Col 7 L11-22, Col 7 L34-52, esp. Col 6 L12-22 & Col 7 L34-52, which describes the discharging of one of batteries 132, 134, and/or 130 which fit into bays 124, 126, 128 performing the discharging function described for primary battery 114, which means it performs the functions of Fig. 2, as one having ordinary skill in the art understands, which means that it is discharged to a threshold power level, which is described as the safe power level, see Col 4 L59 to Col 5 L3 and Col 7 L49-52; examiner notes that the applicant did not claim the batteries in the bay[s] were removeable, so it would be reasonable to interpret battery in bay 114 among this too, as it is in the external housing).
Independent Claim 15, Gor discloses a method (Figs. 1-4) comprising: providing a first battery discharge circuit including a load for rapidly discharging a battery (elements 114, 122, 150, 118, 120, other than the necessary 118, 120, 122 being discharged via 148); providing a heat sink for cooling said battery discharge circuit (Col 5 L4-19, Col 7 L34-52; describes that there is a heat sink which can be run, where one of ordinary skill in the art understands that a heat sink is an item adapted for dissipating excess heat generated within the device loads); providing a plurality of battery bays (124, 126, 128); using an electronic controller (see functions Col 7 L34-52 & Col 6 L3-12 which are functions of an electronic controller) to determine a first charge level of a first battery connected to one of the plurality of battery bays (148 and/or whichever circuit inherently performs the operations of Figs. 2-4); determining the availability of the first battery discharge circuit (Fig. 2, in light of Col 6 L 12-22); using the electronic controller to compare the first charge level to a threshold charge amount and if the first charge level exceeds the threshold charge amount, connecting the first battery to the first discharge circuit until the first charge level does not exceed the threshold charge amount (Figs. 2-4, esp. 2 & 4; Col 1 L28-36, Col 2 L 7-20, Col 4 L59 to Col 6 L 22, Col 7 L11-22, Col 7 L34-52, esp. Col 6 L12-22 & Col 7 L34-52, which describes the discharging of one of batteries 132, 134, and/or 130 which fit into bays 124, 126, 128 performing the discharging function described for primary battery 114, which means it performs the functions of Fig. 2, as one having ordinary skill in the art understands, which means that it is discharged to a threshold power level, which is described as the safe power level, see Col 4 L59 to Col 5 L3 and Col 7 L49-52; examiner notes that the applicant did not claim the batteries in the bay[s] were removeable, so it would be reasonable to interpret battery in bay 114 among this too, as it is in the external housing).
Dependent Claim 9, Gor discloses the controller disconnects the first battery from the discharge circuit when the first charge level falls below the threshold charge level (see at least Fig. 2, which describes charging after meeting the threshold, in light of Col 6 L12-22, where Col 4 L 59 to Col 5 L3 describes that to discharge below the threshold would be unsafe, meaning that Gor would disconnect from discharging at that time, e.g. loads gui, heat sink, etc.).
Dependent Claim 10, Gor discloses after disconnecting the first battery, the controller compares a charge level from a second battery placed in one of the bays to the threshold charge level and selectively connects the discharge circuit to the battery bay containing the second battery when the second charge level is higher than the threshold charge level (Col 2 in light of Col 6 L12-22 describes that the other batteries in the bays can apply, thus there would be 1-3 batteries being applied, with their priority for discharge see Figs. 2-4).
Dependent Claim 11, Gor discloses the first and second batteries each occupy one of the plurality of battery bays simultaneously (three slots, each of the first and second batteries each occupy a slot simultaneously, as seen by Fig. 1).
Dependent Claim 14, Gor discloses battery charging circuitry controlled by the controller for selectively charging batteries in the plurality of bays (148, Col 7 L12-33, describes the charging of the batteries of the bays, which person having ordinary skill in the art understands is performed via 148).
Dependent Claim 16, Gor discloses using the electronic controller to determine a second charge level of a second battery connected to another one of the plurality of battery bays; using the electronic controller to compare the second charge level to the threshold charge amount and if the second charge level exceeds the threshold charge amount, connecting the second battery to the first discharge circuit until the second charge level does not exceed the threshold charge amount (Col 2 in light of Col 6 L12-22 describes that the other batteries in the bays can apply, thus there would be 1-3 batteries being applied, with their priority for discharge see Figs. 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorham et al (USPN 8928289), hereinafter Gor.
Dependent Claims 2, 12, and 17, Gor teaches the controller accepts a user provided predetermined threshold (as Fig. 2-4 and abstract preset automatic control, which includes the threshold which is defined by the inventor user, manufacturer user, and/or end-user for safe control of the battery, in light of Col 6 L12-22, where Col 4 L 59 to Col 5 L3 describes that to discharge below the threshold would be unsafe, which one having ordinary skill in the art understands that improved safety would obviously be desired by the user, whether the inventor user, manufacturer user, and/or end user to prevent damage and extend battery lifetimes)
Dependent Claims 5, 13, and 18, Gor teaches the controller communicates with the battery to receive a report from the battery of its current level of charge (to determine how long the batteries can provide power and/or receive power, knowledge of every current level of charge would be necessary, while it is explicitly disclosed for 114, one having ordinary skill in the art would find it obvious to provide it for the other batteries to improve the safety of the system and lifetime of the batteries, as an overly charged or discharged battery can have their lifetimes reduced while also potentially make the batteries susceptible to damaging the user and/or system via explosions, fire, overheating, gassing, etc.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gorham et al (USPN 8928289), hereinafter Gor in view of Liautaud et al (USPN 4588938), hereinafter Lia
Dependent Claim 19, Gor is silent to determining the first charge level using a voltmeter.
Lia teaches determining the first charge level using a voltmeter (Col 3 L50-60 as compared with Figs. 1-9, esp. 2 & 7-9). One having ordinary skill in the art understands that the detection of voltage serves to improve the safety of the system as a voltage which is too high can damage components, like the device, batteries, loads, etc. While a voltage too low could prevent loads from operating properly, if at all. Thus, being able to detect the voltage allows for improved safety and optimum operation. It is noted that Lia also describes a housing with heat dissipative material, see Col 2 L42-64.
It would have been obvious to a person having ordinary skill in the art to modify Gor with Lia to provide improved safety and optimum operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann (USPN 5471129: Figs. 1-4 demonstrates a system with battery bays, fast discharging [Col 3 L40-52, issue is only on the external device which uses the battery, not the charging device with bays]; while also being a quick charging unit, see Col 5 L 56-69)
Fink (USPGPN 20150072198 & patent, ¶’s [57, 66, 69-72, 80, 83-86] describes fast discharging device for battery; issue is not for a separate unit, but then again applicant did not claim that the batteries were necessarily removeable)
Wilka (USPGPN 20170077723, abstract, ¶’s [19, 25, 27-30, 34] which describes a battery unit having a rapid discharger, not clear on whether it is automatically controlled or whether it is a mechanical/etc. sensor-sensitive trigger, e.g. circuit breaker/fuse which serves to apply the rapid discharging, see further USPGPN 20170077725) 
Masuda (USPGPN 20170133872, abstract, ¶’s [35-52, 56, 57] which describes a rapid discharge unit for a cell, no battery bay and unclear where the controller is)
WO 2019211172 A1, abstract (filing date is too late)
CN 209730840 U, abstract (filing date is too late)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859